[Cite as State v. Harris, 2014-Ohio-3888.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                    No. 13AP-1014
v.                                                 :            (C.P.C. No. 12CR-5495)

Quincey B. Harris,                                 :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                    Rendered on September 9, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Thomas A. Gjostein, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

CONNOR, J.
        {¶ 1} Defendant-appellant, Quincey B. Harris, appeals from a judgment of the
Franklin County Court of Common Pleas finding him guilty, pursuant to guilty pleas, of
murder with a firearm specification, in violation of R.C. 2903.02 and 2941.145, and
felonious assault, in violation of R.C. 2903.11. Because defendant knowingly, intelligently,
and voluntarily entered his guilty pleas, we affirm.
I. FACTS AND PROCEDURAL HISTORY

        {¶ 2} On October 25, 2012, plaintiff-appellee, the State of Ohio ("state") indicted
defendant on two counts of murder, unclassified felonies, one count of attempted murder,
a felony of the first degree, and three counts of felonious assault, felonies of the second
degree, all with repeat violent offender specifications in accordance with R.C. 2941.149
No. 13AP-1014                                                                              2


and firearm specifications in accordance with R.C. 2941.145. The state also indicted
defendant on one count of tampering with evidence, a felony of the third degree, with a
firearm specification in accordance with R.C. 2941.141, and one count of having a weapon
while under disability, a felony of the third degree.
       {¶ 3} The events giving rise to the indictment, as recited by the prosecutor at the
plea hearing, occurred on March 16, 2013 at approximately 7:30 p.m. At that time,
Columbus police officers were dispatched to 1693 Cordell Ave. in Columbus, Ohio on a
call of a shooting.    When police arrived, they found two individuals suffering from
gunshot wounds, Maurice Roberts and Donald Smith. Earlier in the day, Smith was
involved in a verbal altercation with several people at 1667 Cordell Ave., including
defendant. Smith was associated with people staying at 1693 Cordell Ave., and after the
verbal altercation at 1667 Cordell Ave., Smith returned to 1693 Cordell Ave. Thereafter,
defendant and other individuals from 1667 Cordell Ave. walked down the street to 1693
Cordell Ave.
       {¶ 4} As defendant stood in front of 1693 Cordell Ave., Roberts arrived in a car.
When Roberts got out of the car, defendant pulled out a gun and shot Roberts once in the
head. Defendant then shot Smith several times. Defendant fled the scene, ran back to
1667 Cordell Ave., and hid the gun in his girlfriend's car. Witnesses at the scene identified
defendant as the shooter. Police detained and interviewed defendant. Defendant informed
the police that he had not been outside and had not touched a gun that day. The police
subsequently tested defendant's shirt for gunshot residue, and "[t]here was gunshot
residue all over * * * the shirt." (Tr. 18.) Roberts died from the gunshot wound to his head;
Smith survived his injuries.
       {¶ 5} Defendant entered into a plea bargain with the state, whereby defendant
agreed to plead guilty to the charges of murder with a firearm specification and to
felonious assault without a specification. In exchange for defendant's guilty pleas, the
state would ask the court to dismiss the remaining charges.
       {¶ 6} Accordingly, on September 9, 2013, defendant, while represented by
counsel, appeared before the trial court and pled guilty to one count of murder with a
firearm specification and one count of felonious assault without a specification. The court
engaged in a Crim.R. 11 plea colloquy with defendant and found that defendant had
No. 13AP-1014                                                                            3


entered his guilty pleas knowingly, voluntarily, and intelligently. The court accepted
defendant's guilty pleas and found him guilty of murder with a firearm specification and
of felonious assault. The court entered a nolle prosequi as to the remaining charges and
specifications in the indictment.
       {¶ 7} The court proceeded immediately to sentencing and imposed the jointly
recommended sentence. The court sentenced defendant to 15 years to life on the murder
charge, with a consecutive 3-year term of imprisonment on the firearm specification, and
to 8 years of imprisonment on the felonious assault charge. The court ran the sentence on
the felonious assault charge concurrent with the sentence on the murder charge,
rendering defendant's total prison sentence to 18 years to life.
II. ASSIGNMENTS OF ERROR

       {¶ 8} Defendant appeals, assigning the following errors:

              [I.] THE TRIAL COURT ERRED FOR FAILURE TO COMPLY
              WITH THE CRIMINAL RULE 11, COLLUQUY [sic] ON
              VOLUTNARINESS, [sic] IN NOT INFORMING APPELLANT
              THAT PROBATION OR COMMUNITY CONTROL COULD
              NOT BE IMPOSED AT SENTENCING IN THIS CASE.

              [II.] THE TRIAL COURT ERRED WHEN IT DID NOT
              COMPLY WITH CRIM. R. 11, FOR FAILURE TO
              DETERMINE THAT THE APPELLANT UNDERSTOOD THE
              NATURE AND ELEMENTS OF THE CHARGES AGAINST
              HIM.

              [III.] THE TRIAL COURT ERRED IN FAILING TO VACATE
              THE APPELLANT'S GUILTY PLEA, WHICH WAS NOT
              ENTERED INTO KNOWINGLY AND VOLUNTARILY, IN
              VIOLATION OF CRIM. R. 11 AND THE DUE PROCESS
              CLAUSES OF OHIO AND FEDERAL CONSTITUTIONS,
              AFTER THE EXPRESSION OF DISSATISFACTION WITH
              TRIAL COUNSEL WAS MADE BY APPELLANT WITH NO
              FURTHER INQUIRY BY THE COURT.

III. FIRST AND SECOND ASSIGNMENTS OF ERROR – CRIM.R. 11(C)(2)(a)

       {¶ 9} Defendant's first and second assignments of error assert that his guilty pleas
are invalid because the trial court did not comply with Crim.R. 11(C)(2). Under his first
assignment of error, defendant asserts that the trial court failed to inform him that he
No. 13AP-1014                                                                              4


would be ineligible for probation or community control as a result of his guilty pleas.
Under his second assignment of error, defendant asserts that the trial court failed to
determine whether defendant understood the nature and the elements of the charges to
which he was pleading guilty.
       {¶ 10} To help ensure that guilty pleas are knowingly, intelligently, and voluntarily
made, Crim.R. 11(C) sets forth specific requirements for a trial judge to follow when
accepting a guilty plea. State v. Akbari, 10th Dist. No. 13AP-319, 2013-Ohio-5709, ¶ 9.
Pursuant to Crim.R. 11(C)(2), a court may not accept a guilty plea in a felony case without
first addressing the defendant personally and doing the following:
              (a) Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges
              and of the maximum penalty involved, and if applicable, that
              the defendant is not eligible for probation or for the
              imposition of community control sanctions at the sentencing
              hearing.

              (b) Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c) Informing the defendant and determining that the
              defendant understands that by the plea the defendant is
              waiving the rights to jury trial, to confront witnesses against
              him or her, to have compulsory process for obtaining
              witnesses in the defendant's favor, and to require the state to
              prove the defendant’s guilt beyond a reasonable doubt at a
              trial at which the defendant cannot be compelled to testify
              against himself or herself.

       {¶ 11} "A trial court must personally inform a defendant about the critical
constitutional rights that he waives by pleading guilty before it accepts the defendant's
plea." State v. Duncan, 10th Dist. No. 97APA08-1044 (Apr. 2, 1998). Crim.R. 11(C)(2)(c)
sets for the constitutional rights a defendant gives up by pleading guilty, and a trial court
must strictly comply with the mandates of Crim.R. 11(C)(2)(c). State v. Veney, 120 Ohio
St.3d 176, 2008-Ohio-5200, syllabus. The trial court herein specifically advised defendant
of the constitutional rights he was waiving by pleading guilty to the charges. (See Tr. 14-
16.)
No. 13AP-1014                                                                              5


       {¶ 12} Defendant asserts that "[f]or the non-constitutional requirements of Rule 11
of the Rules of Criminal Procedure, strict compliance controls the colloquy between the
trial court and the Defendant." (Appellant's brief, 10.) Defendant is mistaken. While a trial
court must strictly comply with the constitutional requirements in Crim.R. 11(C)(2)(c), a
trial court must only substantially comply with the requirements of Crim.R. 11(C)(2)(a)
and (b), regarding non-constitutional rights. Id. at ¶ 14. "Substantial compliance means
that under the totality of the circumstances the defendant subjectively understands the
implications of his plea and the rights he is waiving." State v. Nero, 56 Ohio St.3d 106,
108 (1990). See also State v. Barker, 129 Ohio St.3d 472, 2011-Ohio-4130, syllabus
(noting that "[a]n alleged ambiguity during a Crim.R. 11 oral plea colloquy may be
clarified by reference to other portions of the record, including the written plea").
Furthermore, "a defendant who challenges his guilty plea on the basis that it was not
knowingly, intelligently, and voluntarily made must show a prejudicial effect." Nero at
108. The test for prejudice "is whether the plea would have otherwise been made." Id.
       {¶ 13} Defendant asserts that the "trial court did not make any inquiry into the
understanding of the Defendant, nor did it advise him, of his ineligibility for probation or
community control on sentence in this matter." (Appellant's brief, 9.) Although the trial
court did not orally advise defendant that he was ineligible for community control, the
record herein demonstrates that defendant subjectively understood that he was ineligible
for either community control or probation.
       {¶ 14} During the plea hearing, the prosecutor recited the crimes defendant was
charged with, the maximum penalties for the crimes to which defendant was pleading
guilty, and noted that defendant had "been informed that Count 1, the firearm
specification, are mandatory prison terms under 2929.13." (Tr. 4.) During the plea
colloquy, the court informed defendant that he would be subject to a mandatory post-
release control period of three years on the felonious assault charge. Defendant also
informed the court that he was on probation in another case, and the court informed
defendant that his guilty pleas in the instant case could result in a revocation of that
probation.
       {¶ 15} The court further noted that it had defendant's signed entry of guilty plea
form before it during the plea colloquy. Upon inquiry from the court, defendant indicated
No. 13AP-1014                                                                              6


that he had reviewed the entry of guilty plea form with his attorney and that his attorney
was able to answer defendant's questions about the form. The entry of guilty plea form
states that "R.C. 2929.13(F) requires mandatory prison term(s) for" the charge of murder
and the firearm specification, and states that defendant "will not be eligible for
community control sanctions, judicial release, or earned days of credit in relation to
this/these term(s)." There is a check mark placed next to this statement on the entry of
guilty plea form.
         {¶ 16} Accordingly, as defendant knew that he was subject to mandatory prison
time followed by a period of post-release control, and as defendant signed the entry of
guilty plea form which stated that he was ineligible for community control, the totality of
the circumstances demonstrate that defendant subjectively understood that he was
ineligible for community control or probation. Moreover, the record demonstrates that
defendant was on probation in another case when he entered his guilty pleas in the
instant case. In exchange for defendant's guilty pleas in the instant action, charges of
murder, attempted murder, felonious assault, tampering with evidence, and having a
weapon while under disability were dismissed. Under such circumstances, defendant
could not have reasonably believed that there was a possibility that he would be eligible
for community control or probation in this case. See Nero at 108. Additionally, defendant
has not alleged that, if the court had informed him that he was ineligible for community
control, he would not have pled guilty to the crimes at issue. Accordingly, defendant has
demonstrated no prejudice. See State v. Cantrell, 10th Dist. No. 01AP-818 (Mar. 26,
2002).
         {¶ 17} Defendant's second assignment of error asserts that the trial court did not
advise defendant of the nature or the elements of the charges against him. "The mandate
that the defendant must be informed of the nature of the charges is a non-constitutional
right" contained in Crim.R. 11(C)(2)(a). State v. Smith, 10th Dist. No. 10AP-143, 2010-
Ohio-4744, ¶ 14.
         {¶ 18} Defendant asserts that his guilty pleas should be vacated because the "trial
court did not explain the elements of the Murder and Felonious Assault charges as
indicated in its colloquy with the Appellant." (Appellant's brief, 12.) However, Crim.R.
11(C)(2)(a) "does not require a trial court to provide a detailed explanation of the elements
No. 13AP-1014                                                                               7


of the charges against a defendant." Smith at ¶ 16, citing State v. Fitzpatrick, 102 Ohio
St.3d 331, 2004-Ohio-3167, ¶ 56-57, citing Henderson v. Morgan, 426 U.S. 637 (1976).
"[T]he trial court does not need to inform the accused of the actual elements of the
charged offense; a defendant can obtain this information from whatever source, be it from
the trial court, the prosecutor, or some other source." State v. Harris, 7th Dist. No.
08MA30, 2008-Ohio-6298, ¶ 22. See also State v. Carter, 60 Ohio St.2d 34, 38-40 (1979)
(noting a presumption that defense counsel informed the client of the nature of the
charge).
       {¶ 19} This court has stated that a guilty plea is made with an understanding of the
nature of the charges when: (1) a defendant is addressed in court and informs the court
that he understands what he is pleading guilty to; (2) his signed guilty plea states that he
has reviewed the law and the facts with his counsel; and (3) counsel advises the court that
he has reviewed the facts and the law with his client and that his client has read the plea
form. State v. Triplett, 10th Dist. No. 11AP-30, 2011-Ohio-4480, ¶ 22; Cantrell.
       {¶ 20} During the plea colloquy, defendant indicated that he understood the nature
of the charges against him. The trial court asked defendant:
              Have you had the opportunity to discuss the charges against
              you with your attorney?

              THE DEFENDANT: Yes, ma'am.

              THE COURT: And has he been able to answer any questions
              that you may have had with respect to those charges?

              THE DEFENDANT: Yes, ma'am.

              THE COURT: Do you feel that you understand the charges
              against you?

              THE DEFENDANT: Yes, ma'am.
(Tr. 6.)

       {¶ 21} Before accepting defendant's guilty pleas, the court noted that it was
"important that [defendant] understand that [he]'ll be changing [his] plea today to guilty
of Count 1, murder with a specification to the three-year firearm specification, and Count
3, felonious assault without specification." (Tr. 10.) The prosecutor recited the facts of the
No. 13AP-1014                                                                              8


case into the record, and defendant did not voice any objection to the prosecutor's
statement of the facts. After the prosecutor stated the facts, the court reiterated that
defendant was pleading guilty to murder with a specification and to felonious assault. The
court asked defendant: "Do you admit your guilt to these offenses?" (Tr. 19.) Defendant
responded: "Yes, Your Honor." (Tr. 19.)
       {¶ 22} Defendant's signed guilty plea form states that he "reviewed the facts and
law of [his] case with [his] counsel." Defendant's attorney also signed the entry of guilty
plea form, certifying that he had "counseled [his] client to the best of [his] professional
ability with respect to the facts and law of this case."
       {¶ 23} The totality of the circumstances demonstrate that defendant subjectively
understood the nature of the charges to which he pled guilty. The court was not obligated
to inform defendant of the elements of the charges, and defendant does not allege that he
would not have pled guilty had the court personally explained the elements of the offenses
at issue. Accordingly, defendant has not established prejudice.
       {¶ 24} Because the trial court substantially complied with the requirements of
Crim.R. 11(C)(2)(a), and defendant subjectively understood the nature of the charges
against him and that he was ineligible for community control or probation, we overrule
defendant's first and second assignments of error.
IV. THIRD ASSIGNMENT OF ERROR – DISSATISFACTION WITH COUNSEL

       {¶ 25} Defendant's third assignment of error asserts that his guilty pleas were not
knowingly and voluntarily made, because a manifest injustice occurred "when the court
did not enquire [sic] further of the Appellant, subsequent to his expression of
dissatisfaction with trial counsel." (Appellant's brief, 14-15.)
       {¶ 26} " 'Where, during the course of his trial for a serious crime, an indigent
accused questions the effectiveness and adequacy of assigned counsel * * *, it is the duty
of the trial judge to inquire into the complaint and make such inquiry a part of the
record.' " State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, ¶ 68, quoting State v.
Deal, 17 Ohio St.2d 17 (1969), syllabus. This " 'limited judicial duty arises only if the
allegations are sufficiently specific; vague or general objections do not trigger the duty to
investigate further.' " Johnson at ¶ 68, quoting State v. Carter, 128 Ohio App.3d 419, 423
No. 13AP-1014                                                                           9


(4th Dist.1998). See also State v. Payne, 8th Dist. No. 69858 (Aug. 15, 1996) (noting that
"there is no requirement in Crim.R. 11 which mandates that a court, prior to accepting a
plea of guilty in a felony case, must inquire into a defendant's satisfaction with his
representation").
      {¶ 27} The court asked defendant at the plea hearing if defendant was satisfied
with defense counsel's representation. The following exchange then occurred:
             THE DEFENDANT: Sort of I am. I am, but I just feel like it
             could have been a better sentence for - -

             [DEFENSE COUNSEL] MR. ARMENGAU: If I can - -

             THE COURT: You may.

             [DEFENSE COUNSEL]: -- help the Court out a little bit. In
             speaking to [defendant], he has expressed a lot of
             disappointment in the - - in the offer. I had spoken to Ms.
             Geraghty [the prosecutor], primarily Ms. Geraghty, Mr. Lowe
             very briefly at the beginning, but - - you know, trying to get
             this resolved really at a lower end number. And for the State's
             own reasons, they were determined that if this was going to be
             a plea it would have to be with a life tail. [Defendant] was very
             dissatisfied with that. I have attempted on numerous
             occasions to get a flat sentence and could not do it.

             And [defendant] actually spoke today to both Mr. Lowe and
             Ms. Geraghty himself in pursuing that effort. And I've not
             been able to accomplish that.

             So I think his dissatisfaction is with the offer.

             THE COURT: Okay. Is that true, Mr. Harris, what your
             counsel just said?

             THE DEFENDANT: Yes, ma'am. Yes, ma'am.

             THE COURT: Okay. The attorneys in this case have indicated
             to me that you want to change your not guilty plea at this time
             and enter a plea of guilty to the offenses stated in the entry of
             guilty plea form; is that correct?

             THE DEFENDANT: Yes, ma'am.
(Tr. 6-8.)
No. 13AP-1014                                                                            10


       {¶ 28} The record does not support defendant's contention that he expressed
dissatisfaction with his trial counsel. Defendant and defense counsel both informed the
court that defendant was dissatisfied with the State's plea offer, but not with counsel's
representation. Moreover, when defendant indicated that he might have been dissatisfied
with his representation, the court fully investigated the matter, determined that defendant
was satisfied with his representation, and confirmed that defendant desired to plead
guilty to the charges of murder with a specification and felonious assault without a
specification. See State v. Brown, 2d Dist. No. 2006-CA-114, 2008-Ohio-3610, ¶ 29
(noting that the trial court "properly determined that Brown wished to tender the plea,
regardless of any dissatisfaction with counsel"). Additionally, defendant's signed entry of
guilty plea form states: "I am completely satisfied with the legal representation and advice
I have received from my counsel."
       {¶ 29} Based on the foregoing, defendant's third assignment of error is overruled.
V. DISPOSITION

       {¶ 30} Having overruled all three of defendant's assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.
                      KLATT and LUPER SCHUSTER, JJ., concur.
                              _________________